Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 were canceled.
New claims 14-23 have been added. 
Allowable Subject Matter
Claims 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The IDS filed 10/7/21 have been fully considered. Instant claims have now been amended to recite a bilayer tablet comprising specific amounts of lamivudine, dolutegravir and tableting excipients. The Dovato prescribing information from FDA (cited on IDS) shows the claimed combination of lamivudine and dolutegravir. However, Dovato is a monolayer tablet, whereas instant claims are directed to a bi-layered tablet with lamivudine in the first layer and dolutegravir in the second layer. Each of the instant claimed layers require specific amounts of excipients. The prior art of record generally teaches a number of excipients to be employed with combinations of anti-viral drugs, including the claimed lamivudine and dolutegravir (WO 2014/064409). However, the prior does not provide motivation to arrive the specific combination and claimed amounts of excipients of microcrystalline cellulose, sodium starch glycolate, magnesium stearate and povidone.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611